 

Exhibit 10.1

 

FIRST AMENDMENT TO LEASE AGREEMENT

 

This First Amendment to Lease Agreement is made and entered by and between
NORVIN PIN OAK NORTH LLC, NORVIN PIN OAK NORTH II LLC, NORVIN PIN OAK NORTH III
LLC, NORVIN PIN OAK NORTH IV LLC, NORVIN PIN OAK NORTH V LLC, and NORVIN PIN OAK
NORTH VI LLC, each a Delaware limited liability company (collectively the
“Lessor”) and BIO-PATH HOLDINGS, INC., a Delaware corporation (hereinafter the
“Lessee”).

 

WITNESSETH:

 

WHEREAS, by that certain Lease Agreement dated effective April 9, 2014 (the
“Original Lease”), Pin Oak North Parcel TT, LLC, as lessor leased to Lessee
certain lease space known as Suite 210 located on the 2nd floor of the building
located at 4710 Bellaire, in Bellaire, Harris County, Texas (the “Building”),
all as is more fully described in the Original Lease;

 

WHEREAS, the Original Lease including all addendums, riders, and exhibits
thereto, is hereinafter collectively referred to as “Lease Agreement” or
“Lease”;

 

WHEREAS, the leased premises defined in the Lease Agreement as Suite 210 which
contain approximately 3,002 square feet is hereinafter referred to as “Leased
Premises” or
“Premises”;

 

WHEREAS, the Lease Agreement has an expiration date of July 31, 2019;

 

WHEREAS, Lessor is successor in interest to Pin Oak North Parcel TT, LLC to the
Lease Agreement;

 

WHEREAS, Lessor and Lessee desire to amend the Lease Agreement to, among other
things, extend the Term for an additional sixty-three (63) months; and

 

WHEREAS, the parties are willing to agree to this amendment upon the terms and
conditions as set forth below.

 

AGREEMENT

 

NOW, THEREFORE, for and in consideration of the covenants and mutual benefits to
be derived by the parties hereto from the matters set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged and confessed, Lessor and Lessee agree to amend the Lease
Agreement as follows:

 

1.Term.

 

IT IS AGREED that all references contained in the Lease Agreement to the
expiration date of the Lease Agreement, including those mentioned in Section 2
(entitled “Term”), and any other provision wherein reference is made to Lessee’s
expiration date for the Lease Agreement shall hereinafter refer to an expiration
date of October 31, 2024. The parties hereby amend the Lease Agreement to extend
the Term by sixty-three (63) months.

 

 

 

 

2.Condition of Leased Premises/Improvement Allowance.

 

Lessee currently occupies the Leased Premises. It is understood and agreed that
Lessee accepts the Leased Premises in “AS IS” condition, subject to the
construction of the Leasehold Improvements (as defined in Exhibit A). Lessee
agrees that Lessor has not made any warranties to Lessee with respect to the
quality of construction of any existing leasehold improvements or as to the
condition of the Leased Premises except as set forth in this document, either
express or implied. Lessor hereby expressly disclaims any implied warranties
that the Leased Premises is or will be suitable for Lessee’s “intended
commercial purpose”.

 

As part consideration for Lessee’s acceptance of the Leased Premises in “AS IS”
condition (subject to the construction of the Leasehold Improvements), Lessor
shall provide Lessee an improvement allowance of $30,020.00 (hereinafter the
“Improvement Allowance”). The Improvement Allowance shall be subject to the
terms set out in the Work Letter attached hereto as Exhibit “A.” Any additional
work, costs and/or expenses over and above the Improvement Allowance shall be
paid by Lessee. All work and improvements required by Lessee shall be first
pre-approved in writing by Lessor as set forth in the Lease Agreement and the
Work Letter.

 

3.Base Rent.

 

IT IS FURTHER AGREED that all references contained in the Lease Agreement to
Base Rent, including but not limited to those references contained Section 5 of
the Original Lease (entitled “Base Rent”), and any other provision wherein
reference is made to the amount of monthly base rent owed by Lessee to Lessor
shall hereinafter refer to an amount of monthly Base Rent for the Leased
Premises for the periods as follows:

 

 

Period



  Monthly Installment of
Base Rent  August 1, 2019 to October 31, 2019   Abated  November 1, 2019 to
October 31, 2020  $7,004.67  November 1, 2020 to October 31, 2021  $7,144.76 
November 1, 2021 to October 31, 2022  $7,287.66  November 1, 2022 to October 31,
2023  $7,433.41  November 1, 2023 to October 31, 2024  $7,582.08 

 

The monthly Base Rent as amended is in addition to Lessee’s proportionate share
of Basic Costs as defined in the Lease Agreement (which will be abated for the
same period of time as the Base Rent is abated pursuant to this Section 3). The
Base Year for purposes of calculating Lessee’s monthly proportionate share of
Basic Costs for the Leased Premises shall be calendar year 2019, grossed up to
95% occupancy pursuant to Section 6 of the Lease Agreement.

 

 

 

 

4.Notices.

 

IT IS FURTHER AGREED that the Lease Agreement regarding addresses for notices is
hereby amended to revise Lessor’s new addresses for notice as follows:

 

To the Lessor:Norvin Pin Oak North LLC

 

c/o Transwestern

Attn: Property Manager

6750 West Loop South, Suite 330

Bellaire, TX 77401

 

With copy to:

 

Norvin Pin Oak North LLC

805 Third Ave, 18th Floor

New York, NY 10022

 

5.Parking.

 

IT IS FURTHER AGREED that the Lease Agreement is amended to delete the prior
parking provision found in Exhibit B to the Original Lease and to add in its
place the following:

 

“So long as the Lease Agreement of which this agreement is a part shall remain
in effect, Lessee or persons designated by Lessee shall rent four (4) reserved
parking spaces currently known as [redacted] and will have the option to rent up
to five (5) unreserved parking spaces, all to be located in the Building parking
garage in locations designated by Lessor from time to time. Lessee shall lease
such parking spaces on a “must take and pay” basis during the Lease Agreement.

 

In addition, Lessor shall provide Lessee with one (1) additional reserved
parking space , which Lessee shall rent on a month to month basis. If, at any
time during the Term as amended above, Lessor needs to recapture this one (1)
additional reserved space (which, for the avoidance of doubt, will in no event
be one of the four (4) reserved parking spaces, Lessor shall provide Lessee
thirty (30) days written notice wherein such space shall be substituted for an
unreserved parking space at the rates provided below in a location designated by
Lessor.

 

Lessee shall pay as rent for each parking space, at the same times and in the
same manner as Base Rent is due under the Lease Agreement.

 

Lessee shall pay initially for each space a sum of Seventy-Five and 00/100
Dollars ($75.00) per month plus applicable sales tax for each reserved parking
space and Sixty and 00/100 Dollars ($60.00) per month plus applicable sales tax
for each unreserved parking space. The parking rates herein shall remain
unchanged for the first twenty-four (24) months of the Term as amended above.
All parking charges shall be abated for the first three (3) months of the Term
as amended above.

 

Lessor shall provide Lessee at least sixty (60) days’ notice of any change in
the standard parking rates and the giving of such notice shall be deemed an
amendment to this Lease Agreement and Lessee shall thereafter pay the adjusted
rent.

 

 

 

 

Lessor expressly reserves the right to designate, relocate and/or redesignate
parking spaces and/or areas for Lessee and/or Lessee’s visitors, and to modify
the parking structure for other uses or to any extent.

 

Notwithstanding anything contained in this amendment to the contrary, Lessor
shall have the right to recapture any parking space committed by Lessor to
Lessee that is not utilized by Lessee for six (6) consecutive months. In the
event Lessor exercises such right, Lessor shall have no further obligations to
Lessee with respect to such parking spaces.

 

Lessee shall defend, indemnify, defend (with counsel reasonably acceptable to
Lessor) and hold harmless the Lessor Parties from and against all liabilities,
obligations, losses, damages, penalties, claims, actions, suits, costs, expenses
and disbursements (including court costs and reasonable attorneys’ fees)
resulting directly or indirectly from the use of the parking spaces.

 

A condition of any parking shall be in compliance by the parker with garage
rules and regulations, including any sticker or other identification system
established by Lessor. The current rules and regulations can be found in the
management office for Lessee’s convenience and are in effect until notice is
given to Lessee of any change. Lessor reserves the right to modify and/or adopt
such other reasonable and non-discriminatory rules and regulations for the
garage as it deems necessary for the operation of the garage. Lessor may refuse
to permit any person who violates the rules to park in the garage, and any
violation of the rules shall subject the car to removal.”

 

6.Option to Renew.

 

Lessee is hereby granted one (1) option to renew and extend the Term for a
period of five (5) years, commencing on the expiration of the Term, on the same
terms and conditions set forth in the Lease Agreement, except that the Base Rent
during the Option Term shall be at the then Building Rate as defined below (the
“Option Term”). In order to exercise this option, the following conditions must
be satisfied:

 

(1)Lessee is not in material default (which, for the avoidance of doubt, shall
include a monetary default) of the Lease Agreement at the time delivery of
notice is required to exercise an option, and if at any time through and
including the time the subject Option Term is to commence, Lessee has not been
in material default with respect to any terms and conditions contained herein;

 

(2)Lessee shall not have assigned the Lease Agreement or any interest therein to
any unaffiliated third party, or sublet or otherwise permit lease occupancy by
any unaffiliated third party of all or any portion of the Leased Premises during
the Term as amended above, regardless of whether the Lessor shall have consented
to such assignment, subletting, or occupancy; and

 

(3)Lessee shall have given written notice to Lessor no earlier than nine (9)
months prior to the expiration date of the Term as amended above, notifying
Lessor of Lessee's option to renew. If Lessee fails to properly exercise its
option during this period, then the option shall become null and void.

 

In the event that any of the foregoing conditions are not satisfied upon the
expiration date of the Term as amended above, this option shall be null and void
and the Term as amended above shall expire at the expiration date as amended
above. However, Lessor shall have the right at Lessor’s sole discretion to waive
any of the conditions not met by Lessee so long as the waiver is in writing and
signed by Lessor.

 

 

 

 

The “Building Rate” as used herein for the Option Term shall be determined by
the fair market annual rental of the Leased Premises reasonably determined by
Lessor based on a survey of annual rental rates being charged for the lease in
comparable buildings in the immediate Bellaire area which includes the Building,
for space comparable to the Leased Premises, taking into account the quality and
age of the building, the floor level, quality of tenant improvements provided
and other relevant factors and assuming that such annual rental is a “gross”
rental pursuant to a lease providing for a pass through of taxes and operating
expenses on a proportionate basis. Lessor may consider the then current base
rent rate being charged by Lessor for other leases of the Building in
determining Building Rate. In addition, Building Rate shall be subject to
periodic adjustments in the same manner as herein provided for in the Lease
Agreement.

 

Within thirty (30) days of receiving Lessee’s written notice of intent to
exercise the Option Term, Lessor shall present to Lessee in writing, Lessor’s
opinion of the prevailing market Building rate. At that time, Lessee shall have
thirty (30) days to provide Lessor with written notice accepting or rejecting
Lessor’s determination. If Lessee does not notify Lessor that Lessee accepts or
rejects its determination within this period of time, the option to extend the
Term shall be null and void. If Lessee rejects Lessor’s determination of
prevailing market Building Rate, both parties shall attempt to negotiate in good
faith an agreed upon Building Rate for another fifteen (15) days. If as of the
expiration of such fifteen (15) day period, the parties agree on the Building
Rate for the Option Term, the parties shall execute a formal renewal amendment
extending the Term and establishing the Building Rate. If as of the expiration
of such fifteen (15) day period, the parties do not agree on the Building Rate,
the option to extend the Term shall be null and void.

 

7.Miscellaneous.

 

(a)       All the terms of the Lease Agreement not otherwise modified or changed
by this document shall remain in full force and effect, according to the terms
thereof. Lessor and Lessee hereby ratify and confirm the Lease Agreement as
amended hereby. Lessee expressly states that at this time, Lessor is not in
default on the terms of the Lease Agreement. Lessor expressly states that at
this time, Lessee is not in default on the terms of the Lease Agreement.

 

(b)       Lessor and Lessee expressly acknowledge that the Lease Agreement as
amended by this amendment represents the entire agreement between Lessor and
Lessee.

 

(c)       Lessor and Lessee each represent and warrant that the party executing
this document on behalf of such party possesses all lawful rights and authority
to enter into this document on behalf of that party; that there are no
judgments, decrees, or outstanding orders of any court prohibiting the execution
of this document; and that all required approvals, consents and resolutions
necessary to effectuate the terms and provisions of this document.

 

(d)       Lessor and Lessor's agents and Lessee and Lessee’s agents have made no
representations or promises, express or implied, in connection with this
document except as expressly set forth herein.

 

(e)       The section headings contained in this document are for convenience
only and shall in no way enlarge or limit the scope or meaning of the various
and several sections hereof.

 

(f)       All terms not otherwise defined herein shall have the same meaning
assigned to them in the Lease Agreement.

 

(g)       Lessor and Lessee agree that each provision of the Lease Agreement (as
amended by this amendment) for determining charges, amounts, and expenses
payable by Lessee is commercially reasonable and, as to each such charge or
amount, constitutes a "method by which the charge is to be computed" for
purposes of Section 93.012 of the Texas Property Code.

 

 

 

 

(h)       Lessor and Lessee warrant to the other that it has had no dealings
with any real estate broker or agent in connection with the negotiation of this
document, excepting only CBRE, Inc. as Lessor’s broker and Transwestern as
Lessee’s broker. Lessee and Lessor agree to indemnify, defend (with counsel
reasonably acceptable to the indemnitee) and hold harmless the other party from
and against any liability from all other claims for brokerage commissions
arising from the negotiation of this document.

 

This amendment shall be executed in multiple counterparts, each of which shall
have the full force and effect of an original, on the later of the dates
mentioned below. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of an electronic format data file (i.e.
.pdf), such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature page was an original
thereof. If so executed, each of such counterparts is to be deemed an original
for all purposes, and all such counterparts shall, collectively, constitute one
agreement.

 

SIGNATURE PAGE FOLLOWS:

 

 

 

 

LESSOR:

NORVIN PIN OAK NORTH LLC,

NORVIN PIN OAK NORTH II LLC,

NORVIN PIN OAK NORTH III LLC,

NORVIN PIN OAK NORTH IV LLC,

NORVIN PIN OAK NORTH V LLC, and

NORVIN PIN OAK NORTH VI LLC,
each a Delaware limited liability company

 

By: Norvin Pin Oak Manager LLC,     a Delaware limited liability company,    
its Manager  

 

By: /s/ Norman Livingston   Name: Norman Livingston   Title:   Manager   Date:
5/29/19  

 

LESSEE:

BIO-PATH HOLDINGS, INC.,

a Delaware corporation

 

By: /s/ Peter H. Nielsen       Title: President & CEO       Date: 5/16/2019  

 

 

 

 

EXHIBIT A

 

WORK LETTER

 

Lessor shall provide Lessee the Improvement Allowance, towards all costs of
improvements including, but not limited to, architectural and engineering
services, permitting, labor, construction management fee as set forth in this
Exhibit A and all labor and materials relating to construction within the Leased
Premises. Any cost of improvements which, together with soft costs, would result
in the total costs being in excess of Improvement Allowance will require
Lessee’s prior written approval.

 

1.         Work by Lessor. Lessor shall cause to be constructed and/or installed
in the Leased Premises the permanent leasehold improvements and tenant finish
desired by Lessee and approved by Lessor, which the parties hereby agree will be
the re-carpeting of the Leased Premises in certain locations identified by
Lessee specified in the Final Plans defined below to be agreed to by Lessor and
Lessee (collectively the “Leasehold Improvements”).

 

2.        Planning and Construction. Lessor and Lessee shall cooperate in good
faith in the planning and construction of the Leasehold Improvements, and Lessee
shall respond promptly to any request from Lessor or Lessor’s architect or
contractor for Lessee’s approval of any particular aspect thereof, it being
agreed and understood that it is the intent and desire of the parties that the
to be approved plans for the Leasehold Improvements be completed by August 1,
2019 and that the Leasehold Improvements Completion Date (as defined below) will
occur on or before November 1, 2019 (as may be extended by force majeure or any
delay not directly caused by Lessee). The Final Plans shall be the plans
approved by the parties and shall (i) utilize Lessor’s building standard
materials and methods of construction, (ii) be compatible with the shell and
core improvements and the design, construction and equipment of the Leased
Premises, and (iii) comply with all applicable laws, rules, regulations, codes
and ordinances.

 

(3)       Bids. Prior to commencing the Leasehold Improvements, Lessor shall
competitively bid the Leasehold Improvements to three contractors. If the
estimated total construction costs are expected to exceed the Improvement
Allowance, Lessee shall be allowed to review the submitted bids from such
contractors to value engineer any of Lessee’s requested alterations. In such
case, Lessee shall notify Lessor of any items in the Working Drawings that
Lessee desires to change within five business days after Lessor’s submission
thereof to Lessee. If Lessee fails to notify Lessor of its election within such
five business day period, Lessee shall be deemed to have approved the bids and
be deemed to consent to such Excess Costs, if any. Lessee acknowledges that any
cost estimates are prepared by the general contractor and Lessor shall not be
liable to Lessee for any inaccuracy in any such estimates. 

 

(4)       Changes to Final Plans. Lessee may initiate changes in the Final
Plans. Each such change must receive the prior written approval of Lessor, such
approval not to be unreasonably withheld or delayed; however, if such requested
change would adversely affect (in the reasonable discretion of Lessor) (1) the
Building’s structure or the Building’s systems (including the Building’s
restrooms or mechanical rooms), (2) the exterior appearance of the Building, or
(3) the appearance of the Building’s common areas or elevator lobby areas,
Lessor may withhold its consent in its sole and absolute discretion. Any and all
reasonable costs of reviewing any requested changes, and any and all costs of
making any changes to the Final Plans which Lessee may request and which Lessor
may agree to, shall be at Lessee’s sole cost and expense and shall be paid to
Lessor within ten (1) days of Lessee receiving an itemized invoice describing
such costs from Lessor and before execution of the change order.  In no event
shall Lessor be obligated to perform any Improvements which would extend the
construction period past the estimated Leasehold Improvements Completion Date
set forth below, unless such extension was mutually agreed to in writing by
Lessor and Lessee prior to the commencement of the construction. 

 

 

 

 

5.        Quality of Work. Lessor shall supervise the construction of the
Leasehold Improvements and shall use its diligent good faith efforts to cause
same to be constructed and installed in a good and workmanlike manner in
accordance with good industry practice and to be completed no later than
November 1, 2019 (as may be extended by force majeure or any delay not directly
caused by Lessee). Lessor will make reasonable efforts and will cause its
contractors to make reasonable efforts to not unreasonably interfere with
Lessee’s use of the Premises for general office use. However, Lessee understands
and agrees that certain inconvenience to Lessee is expected during construction
of the Leasehold Improvements.

 

6.         Construction. Lessor shall commence construction of the Improvements
within ten (10) days following the later of (i) the approval of the Final Plans,
or (ii) Lessor’s receipt of any necessary Permits.  Lessor shall diligently
pursue completion of construction of the Improvements and use its commercially
reasonable efforts to complete construction of the Improvements as soon as
reasonably practicable. The “Leasehold Improvements Completion Date” shall mean
the date upon which the Leasehold Improvements are substantially complete. The
phrase “substantially complete” shall mean that (i) all construction debris has
been removed from the Leased Premises and the Leased Premises are reasonably
clean, (ii) the Leased Premises may reasonably be used and occupied for the
purposes intended by Lessee, (iii) the progress of the construction of the
Leasehold Improvements to date is such that final completion of the Leasehold
Improvements can occur within a reasonable period of time and without undue
interference to Lessee’s use of the Leased Premises, (iv) Leased Premises will
be available for construction after business hours and on Fridays and weekends,
and (v) all requisite approvals with respect to the Leasehold Improvements have
been obtained from local governmental authorities having jurisdiction. If the
Leasehold Improvements are not ready by Lessee’s anticipated deadline or
thereafter for any reason, Lessor shall not be liable or responsible for any
claims, damages or liabilities in connection therewith or by reason thereof.
Notwithstanding the above, minor construction work that doesn’t unreasonable
interfere with Lessee’s use and occupancy of the Leased Premises shall be
allowed to be conducted during normal business hours. The estimated Leasehold
Improvements Completion Date is estimated to be on or before November 1, 2019.
It is understood and agreed that failure to substantially complete the Leasehold
Improvements by November 1, 2019 shall not relieve Lessee from Base Rent
commencement.

 

7.        Walk-Through; Punchlist. When Lessor considers the Leasehold
Improvements in the Leased Premises to be substantially complete, Lessor will
notify Lessee and, within three business days thereafter, Lessor’s
representative and Lessee’s representative shall conduct a walk-through of the
Leased Premises and identify any necessary touch-up work, repairs and minor
completion items that are necessary for final completion of the Leasehold
Improvements. Lessor shall use reasonable efforts to cause the contractor
performing the Leasehold Improvements to complete all punchlist items within
thirty (30) days after agreement thereon.

 

 

 

 

8.        Disclaimer of Warranty. LESSEE ACKNOWLEDGES THAT THE CONSTRUCTION AND
INSTALLATION OF THE LEASEHOLD IMPROVEMENTS WILL BE PERFORMED BY AN UNAFFILIATED
CONTRACTOR OR CONTRACTORS AND THAT ACCORDINGLY LESSOR HAS MADE AND WILL MAKE NO
WARRANTIES TO LESSEE WITH RESPECT TO THE QUALITY OF CONSTRUCTION THEREOF OR AS
TO THE CONDITION OF THE LEASED PREMISES, EITHER EXPRESS OR IMPLIED, AND THAT
LESSOR EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTY THAT THE LEASED PREMISES ARE OR
WILL BE SUITABLE FOR LESSEE’S INTENDED COMMERCIAL PURPOSE. AS SET FORTH IN THE
LEASE, LESSEE’S OBLIGATION TO PAY BASE AND ADDITIONAL RENTAL HEREUNDER IS NOT
DEPENDENT UPON THE CONDITION OF THE LEASED PREMISES OR THE BUILDING OR THE
PERFORMANCE BY LESSOR OF ITS OBLIGATIONS HEREUNDER, AND LESSEE SHALL CONTINUE TO
PAY THE BASE AND ADDITIONAL RENTAL WITHOUT ABATEMENT, SETOFF OR DEDUCTION,
NOTWITHSTANDING ANY BREACH BY LESSOR OF ITS DUTIES OR OBLIGATIONS HEREUNDER,
WHETHER EXPRESS OR IMPLIED. However, Lessor agrees that in the event that any
defect in the construction of the Leasehold Improvements is discovered, Lessor
will diligently pursue and seek to enforce any warranties of the contractor(s)
and/or the manufacturer of any defective materials incorporated therein.

 

9.        Cost of Leasehold Improvements. Lessor shall pay all costs and
expenses of the Leasehold Improvements up to the Improvement Allowance. In the
event that the cost and expense of constructing and installing any portion of
the Leasehold Improvements is estimated to exceed the Improvement Allowance (as
reduced by the architectural and engineering costs, and the construction
management fee as expressly provided for herein) (the additional is hereinafter
the “Excess Cost”), Lessee shall, prior to Lessor’s awarding of the construction
contract with respect to the Leasehold Improvements or, as applicable, Lessor
performing any change order work, either of which will result in Excess Costs,
within ten (10) days following Lessor’s demand (which shall include reasonable
supporting detail of such Excess Cost), deposit with Lessor, one hundred percent
(100%) of the amount of Lessor’s good faith, reasonable estimate of any Excess
Cost. Lessor agrees to provide Lessee with a final reconciliation between Lessor
and Lessee as to such Excess Costs as soon as reasonably possible after
completion of the Leasehold Improvements. Notwithstanding the foregoing, in no
event will Lessor award a construction contract or perform a change order which
would result in Excess Cost without first obtaining Lessee’s prior written
consent and Lessee shall not be liable for any Excess Costs that result from
Lessor’s violation of this sentence. Any portion of the Improvement Allowance
that is not utilized on or prior to December 31, 2019 (as may be extended by
force majeure or any delay not directly caused by Lessee), shall be deemed
forfeited by Lessee. No part of the Improvement Allowance may be used towards
the payment or credit of Rent owed under the terms of the Lease Agreement.

 

10.       Construction Management Fee. Lessee acknowledges and agrees to pay
Lessor a construction management fee equal to five percent (5%) of the total
costs for designing and constructing the Leasehold Improvements. Such
construction management fee may be paid for out of the Improvement Allowance.

 

 

